JUDGMENT
THIS CAUSE having been commenced at the instance of the Government of the United States of America, against the above-named Respondent for the purpose of ascertaining the sum to be paid by the said Government in respect of the lands and premises hereinafter described, said lands being required for Public Purposes, AND the Registrar of Titles for the United States Naval Station, Tutuila, under the provisions contained in the Ordinance No. 20-1900 to regulate the acquisition of land by the Government of the United States for Public Uses, having given due and proper notice to the Respondent herein, and proceedings taken before said Registrar having been regularly taken in the premises, whereupon the Registrar of Titles, at the request of parties hereto, did, satisfactorily, adjust the acceptances and tenders of said parties, and did, on the 13th day of December, in the year 1902, A.D., report to this Court, which said Report is now on file, recommending the Government be declared the Proprietor of said lands and premises upon payment of the sum of $500 with interest and costs, *89IT IS NOW THEREFORE ORDERED AND ADJUDGED AS FOLLOWS; to wit:—
1. That the Government of the United States of America shall pay to the Respondent, Taamu, the sum of $500.00, together with interest thereon at the rate of eight per cent (8%) per annum from the 7th day of March, 1901 to the 10th day of December, 1902, amounting to $64.42, and shall pay costs of Attorney, Arbitration, Registrar’s and High Court costs amounting to $82.75, said sums making a total of $647.17, in consideration of the release of all claims and demands of the said Respondent to said lands and premises.
2. That in consideration of the payment of the said sum of $647.17, as aforesaid, the Government of the United States of America be, and the same is hereby declared the PROPRIETOR of all that piece or parcel of land situate in Fagatogo and called or known as “Asiafa”, STARTING on the boundary line of land agreed by the Samoan landowners of Fagatogo aforesaid to be surrendered and sold to the United States Government, and at the southeastern corner of land “Soala”, the property of the said Government, and following the southeastern boundary of said land “Asiafa”, bearing 48 degrees 30 minutes, distance 73 feet to land of said Government called “Vaiifi”, thence following the southwestern boundary of said land “Vaiifi”, bearing 144 degrees, distance 109 feet, thence running southwesterly bearing 34 degrees, distance 51 feet, to said agreed boundary line; thence bearing 311 degrees 36 minutes, distance 116 feet, to the starting point; AND ALSO ALL THAT PIECE or parcel of land situate in Fagatogo aforesaid on the said agreed boundary line at the northeastern corner of land “Siufaga”, property of said Government acquired from Afoa, thence running along the north boundary of said Afoa-Siufaga land in a westerly *90direction, bearing 102 degrees 30 minutes, distance 196 feet, to land of said Government called “Siufaga”, recorded in Vol. 1, Folios 4, 5 & 6 of the Register of Transfers of the Land Records of the United States Naval Station, Tutuila, thence following the southeastern boundary of said recorded land “Siufaga”, bearing 45 degrees 30 minutes, distance 21 feet, thence bearing 41 degrees 17 minutes, distance 121 feet, thence bearing 48 degrees 2 minutes, distance 43 feet to land “Fagaone” acquired by said Government before the month of June 1899, A.D., thence following the southeast boundary of the said land “Fagaone”, bearing 47 degrees 30 minutes, distance 48 feet, thence bearing 54 degrees 31 minutes, distance 66 feet, thence bearing 35 degrees 11 minutes, distance 66 feet, thence bearing 15 degrees 58 minutes, distance 20 feet to said agreed boundary line; thence running in a southerly direction along said agreed boundary line, bearing 12 degrees 12 minutes, distance 321 feet, to the starting point; AND ALSO ALL THAT PIECE OR PARCEL OF LAND being portion of the tract of land known as “Siufaga”, STARTING at the northern apex of the section of land called “Siufaga”, hereinbefore described, on the said agreed boundary line and following said land of Government called “Fagaone”, bearing 11 degrees and 9 minutes, distance 101 feet, thence bearing 94 degrees 6 minutes, distance 82 feet, to said agreed boundary line, thence running along said agreed boundary line in a southerly direction bearing 48 degrees 15 minutes, distance 134 feet to the starting point.
The Registrar of Titles is hereby directed to issue a Certificate of Title to said land in favor of said